AMENDMENT NO. 1

To that certain

NOTE PURCHASE AGREEMENT

          This Amendment No. 1, dated as of April ___, 2000 ("Amendment No. 1"),
is made by and between Container Applications International, Inc. (the
"Company"), a Nevada corporation having offices located at 3 Embarcadero Center,
Suite 1850, San Francisco, California 94111-3834, and Interpool, Inc. (the
"Purchaser"), a Delaware corporation having offices located at 211 College Road
East, Princeton, New Jersey 08540.

           WHEREAS, the Company and the Purchaser are parties to that certain
Note Purchase Agreement, dated as of April 30, 1998 (the "Note Purchase
Agreement"), pursuant to which the Company has sold and the Purchaser has
purchased a Note in the aggregate principal amount of Thirty-Three Million Six
Hundred Fifty Thousand Dollars ($33,650,000.00) under the terms and conditions
set forth therein; and

           WHEREAS, the Company has requested that the Purchaser consent to
amend certain terms and provisions of the Note Purchase Agreement as set forth
therein;

          NOW THEREFORE, the parties agree as follows:

           1.   Section 6.1(b)—Consolidated Adjusted Tangible Net Worth. Subject
to the satisfaction of the conditions precedent set forth in Section 3 hereof,
Section 6.1(b) of the Note Purchase Agreement is hereby deleted and replaced as
follows:

           "(b)   Consolidated Adjusted Tangible Net Worth. The Company will not
permit Consolidated Adjusted Tangible Net Worth at any time to be less than the
sum of (i) $40,000,000.00 plus (ii) fifty percent (50%) of positive Consolidated
Net Income for each fiscal quarter ending after April 1, 2000 (with no
deductions for any quarter in which there is a net loss)."


           2.   Section 6.1(d)—Interest Coverage. Subject to the satisfaction of
the conditions precedent set forth in Section 3 hereof, the Periods and Ratios
set forth in Section 6.1(d) of the Note Purchase Agreement are hereby deleted
and replaced as follows:

"Period

1/1/00-9/30/01
10/1/01-3/31/02
4/1/02-9/30/03
10/1/03 and thereafter Ratio

1.00:1.00.
1.05:1.00.
1.20:1.00.
1.40:1.00."


           3.    Effectiveness. This Amendment No. 1 shall become effective as
of the date hereof upon the satisfaction of each of the following conditions
precedent:

           (a)    Execution and delivery of a counterpart signature page to this
Amendment by each of the Company and the Purchaser.

           (b)    Satisfaction of each of the conditions precedent set forth in
Section 4 of the Amendment No. 2 to that certain Fourth Restated Revolving
Credit and Term Loan Agreement, dated as of April __, 2000, by and among the
Company, the lending institutions referred to therein as Banks (the "Banks"),
Fleet National Bank (f/k/a BankBoston, N.A.), as administrative agent for the
Banks, and Union Bank of California, N.A., as co-agent for the Banks.

          4.    Miscellaneous. This Amendment No. 1 may be executed in any
number of counterparts, but all such counterparts shall together constitute but
one instrument. In making proof of this Amendment No. 1 it shall not be
necessary to produce or account for more than one counterpart signed by each
party hereto by and against which enforcement is sought.

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment
No. 1 as an agreement under seal this _______ day of April, 2000.

Container Applications International, Inc.


By:                                                  
       Name:
       Title: Interpool, Inc.


By:                                                  
       Name:
       Title:
